Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mangano, Jr., J.), rendered January 4, 2007, convicting him of burglary in the first degree (two counts), assault in the second degree (two counts), endangering the welfare of a child, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the prosecutor’s comments during summation were either fair comment on the evidence, responsive to the defense counsel’s summation, or not so egregious as to have denied the defendant a fair trial (see People v Halm, 81 NY2d 819, 821 [1993]; People v Galloway, 54 NY2d 396, 399 [1981]; People v Bailey, 54 AD3d 419, 420 [2008]).
The defendant’s remaining contention is without merit. Spolzino, J.E, Angiolillo, Chambers and Lott, JJ., concur.